
	
		I
		112th CONGRESS
		1st Session
		H. R. 113
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Dreier (for
			 himself and Ms. Chu) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To provide for additions to the Cucamonga and Sheep
		  Mountain Wilderness Areas in the Angeles and San Bernardino National Forests
		  and the protection of existing property rights in such additions, to require
		  the Secretary of Agriculture to take steps to prevent and prepare for wildfires
		  in the Cucamonga, Sheep Mountain, and San Gabriel Wilderness Areas and address
		  the backlog of maintenance in the Angeles and San Bernardino National Forests,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Angeles and San Bernardino National Forests Protection
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Administration of Cucamonga, Sheep Mountain, and San
				Gabriel Wilderness Areas.
					Sec. 4. Expansion of Cucamonga and Sheep Mountain Wilderness
				Areas.
					Sec. 5. Protection of property rights and uses in additions to
				Cucamonga and Sheep Mountain Wilderness Areas.
					Sec. 6. Fire management in Cucamonga, Sheep Mountain, and San
				Gabriel Wilderness Areas.
					Sec. 7. Maintenance of Angeles and San Bernardino National
				Forests.
					Sec. 8. Completion of wild and scenic rivers
				studies.
					Sec. 9. Authorization of appropriations.
				
			2.FindingsCongress finds the following:
			(1)California has experienced devastating
			 wildfires that have caused mudslides, burned public and private lands,
			 destroyed and damaged structures and homes, and taken the lives of residents
			 and first responders.
			(2)On August 30, 2009, Fire Captain Tedmund
			 Ted Hall, 47, and Firefighter Specialist Arnaldo
			 Arnie Quinones, 34, of the Los Angeles County Fire Department
			 lost their lives while battling the Station Fire.
			(3)Coordination among Federal, State, and
			 local agencies is essential to effectively respond to emergencies and prevent
			 further loss of life from incidents in and around the Angeles and San
			 Bernardino National Forests.
			(4)The Angeles and San Bernardino National
			 Forests are among the most widely visited national forests in the
			 Nation.
			(5)The Angeles and San Bernardino National
			 Forests provide families with a variety of recreational opportunities,
			 including hunting, fishing, biking, hiking, boating, swimming, off-highway
			 vehicle use, skiing and snowboarding, horseback riding, camping, and
			 picnicking.
			(6)The Angeles and San Bernardino National
			 Forests account for approximately 70 percent of the open space and provide 35
			 percent of the drinking water in Los Angeles County, the most populous county
			 in the Nation.
			(7)Several private land holdings and cabin
			 communities are located within the Angeles and San Bernardino National
			 Forests.
			(8)The Angeles and San Bernardino National
			 Forests are also home to several rare and endangered plant and animal
			 species.
			(9)Public safety, preserving recreational
			 activities, and the protection of our natural resources must remain the top
			 three priorities for these areas.
			3.Administration of
			 Cucamonga, Sheep Mountain, and San Gabriel Wilderness Areas
			(a)Cucamonga and
			 Sheep Mountain Wilderness AreasExcept as otherwise provided in this Act,
			 the Secretary of Agriculture shall continue to administer the Cucamonga and
			 Sheep Mountain Wilderness Areas as provided in section 103 of the California
			 Wilderness Act of 1984 (Public Law 98–425; 98 Stat. 1619; 16 U.S.C. 1131 note)
			 and the Wilderness Act (16 U.S.C. 1131 et seq.), except that, with respect to
			 areas added to the Cucamonga or Sheep Mountain Wilderness Areas by an amendment
			 made by section 4, any reference in the Wilderness Act to the effective date of
			 the Wilderness Act shall be deemed to be a reference to the date of the
			 enactment of this Act.
			(b)San Gabriel
			 Wilderness AreaExcept as
			 otherwise provided in this Act, the Secretary of Agriculture shall continue to
			 administer the San Gabriel Wilderness Area in accordance with section 3 of the
			 Act entitled An Act to designate the San Gabriel Wilderness, Angeles
			 National Forest, in the State of California, approved May 24, 1968
			 (Public Law 90–318; 82 Stat. 131; 16 U.S.C. 1132 note), and the Wilderness Act
			 (16 U.S.C. 1131 et seq.).
			4.Expansion of
			 Cucamonga and Sheep Mountain Wilderness Areas
			(a)Expansion of
			 Cucamonga Wilderness AreaSection 101(a)(5) of the California
			 Wilderness Act of 1984 (Public Law 98–425; 98 Stat. 1619; 16 U.S.C. 1132 note)
			 is amended by inserting after 1984, the following: and
			 which comprise approximately 18,983 acres, as generally depicted on a map
			 entitled Sheep Mountain and Cucamonga Proposed Wilderness
			 Addition and dated July 13, 2010,.
			(b)Expansion of
			 Sheep Mountain Wilderness AreaSection 101(a)(29) of the California
			 Wilderness Act of 1984 (Public Law 98–425; 98 Stat. 1623; 16 U.S.C. 1132 note)
			 is amended by inserting after 1984, the following: and
			 which comprise approximately 53,889 acres, as generally depicted on a map
			 entitled Sheep Mountain and Cucamonga Proposed Wilderness
			 Addition and dated July 13, 2010,.
			(c)Maps and legal
			 descriptionsAs soon as
			 practicable after the date of the enactment of this Act, the Secretary of
			 Agriculture shall file with the Committee on Energy and Natural Resources of
			 the Senate and the Committee on Resources of the House of Representatives a
			 copy of the map referred to in the amendments made by subsections (a) and (b)
			 and legal descriptions of each wilderness area expanded by such amendments. The
			 map and legal descriptions shall have the same force and effect as if included
			 in this Act. The map and legal descriptions shall be on file and available for
			 public inspection in the appropriate offices of the Forest Service.
			5.Protection of
			 property rights and uses in additions to Cucamonga and Sheep Mountain
			 Wilderness Areas
			(a)Definition of
			 covered wilderness additionFor purposes of this section, the term
			 covered wilderness addition means an area added by the amendments
			 in subsections (a) and (b) in subsection (4) to—
				(1)the Cucamonga
			 Wilderness Area; or
				(2)the Sheep Mountain
			 Wilderness Area.
				(b)No effect on
			 valid existing rightsNo provision in this Act shall affect any
			 valid existing rights, including the following rights:
				(1)The rights of
			 owners of private property in a covered wilderness addition.
				(2)Water rights.
				(c)Hunting,
			 fishing, and trappingConsistent with section 4(d)(7) of the
			 Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this Act or the Wilderness
			 Act shall be construed as affecting the jurisdiction or responsibilities of the
			 State of California with respect to hunting, fishing, and trapping in a covered
			 wilderness addition.
			(d)Wildlife and
			 fish conservation activities
				(1)In
			 generalConsistent with
			 section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this
			 Act shall be construed as affecting the authority of the State of California to
			 carry out activities for the conservation of wildlife and fish, including
			 management activities to maintain or restore wildlife and fish populations and
			 the habitats supporting such populations, in a covered wilderness
			 addition.
				(2)Use of aircraft
			 and other vehiclesConsistent with the Wilderness Act (16 U.S.C.
			 1131 et seq.), the Secretary of Agriculture may authorize in a covered
			 wilderness addition, in the manner in which the Secretary has previously
			 authorized such activities in the Cucamonga and Sheep Mountain Wilderness
			 Areas—
					(A)the use of
			 transportation and equipment including motor vehicles, motorized equipment or
			 motorboats, aircraft, and other forms of mechanical transport to carry out
			 activities described in paragraph (1); and
					(B)if the Secretary
			 determines that the minimum tools necessary will be used, the infrequent and
			 temporary landing of helicopters at unmodified sites for wildlife research or
			 for the capture or translocation of species of wildlife including bighorn
			 sheep.
					(e)Drug
			 interdictionNothing in this
			 Act or the Wilderness Act (16 U.S.C. 1131 et seq.) shall interfere with drug
			 interdiction operations in, around, or affecting a covered wilderness addition
			 (including low-level overflights of such addition), or otherwise restrict law
			 enforcement access to a covered wilderness addition.
			(f)Military
			 activitiesNothing in this
			 Act or the Wilderness Act (16 U.S.C. 1131 et seq.) shall interfere with
			 low-level overflights of military aircraft, the designation of new units of
			 special airspace, or the use or establishment of military flight training
			 routes over a covered wilderness addition.
			(g)HorsesNothing in this Act precludes horseback
			 riding in, or the entry of recreational or commercial saddle or pack stock
			 into, a covered wilderness addition in accordance with section 4(d)(5) of the
			 Wilderness Act (16 U.S.C. 1133(d)(5)) and subject to any terms and conditions
			 determined by the Secretary of Agriculture to be necessary.
			(h)Access for
			 persons with disabilitiesThe
			 Secretary of Agriculture, in consultation with the public, shall consider
			 options for the design and construction of trails in the covered wilderness
			 additions that are suitable for use by persons with disabilities.
			(i)Access to
			 private propertyIn conformance with subsections (a) and (b) of
			 section 5 of the Wilderness Act (16 U.S.C. 1134), the Secretary of Agriculture
			 shall provide any owner of private property within the boundary of a covered
			 wilderness addition adequate access to the property to ensure the reasonable
			 use and enjoyment of the property by the owner.
			(j)Activities or
			 uses in buffer zonesCongress
			 does not intend the inclusion of a covered wilderness addition in the Cucamonga
			 or Sheep Mountain Wilderness Areas to result in the creation of protective
			 perimeters or buffer zones around such addition. The fact that nonwilderness
			 activities or uses can be seen or heard from within a covered wilderness
			 addition shall not, of itself, preclude such activities or uses up to the
			 boundaries of such addition.
			6.Fire management in
			 Cucamonga, Sheep Mountain, and San Gabriel Wilderness Areas
			(a)Authorized
			 measures for control of fire, insects, and diseases
				(1)In
			 generalThe Secretary of Agriculture may take such measures in
			 the Cucamonga, Sheep Mountain, and San Gabriel Wilderness Areas as are
			 necessary for the control of fire, insects, and diseases (including the use of
			 prescribed burning, priority treatments, or fuels reduction) in accordance with
			 section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and House Report
			 98–40 of the 98th Congress.
				(2)Use of
			 mechanized equipment and other measuresThe inclusion of the Cucamonga, Sheep
			 Mountain, and San Gabriel Wilderness Areas in the National Wilderness
			 Preservation System shall not be construed to interfere with or prevent—
					(A)for purposes of
			 wildfire prevention, the mechanical thinning of trees or underbrush in the
			 wilderness areas; and
					(B)for purposes of responding to a wildfire
			 that threatens a community, the use by the Secretary, the Forest Service, or a
			 Federal Incident Commander of any modern method of fire suppression in the
			 wilderness areas, including methods involving the use of mechanized heavy
			 equipment, installation of fire breaks (including roads), and such other
			 methods as are necessary to address the threat.
					(b)Revision and
			 development of local fire management plansAs soon as practicable
			 after the date of the enactment of this Act, the Secretary of Agriculture shall
			 amend the local fire management plans that apply to the Cucamonga, Sheep
			 Mountain, and San Gabriel Wilderness Areas. In the local fire management plans,
			 the Secretary shall identify the following:
				(1)Best management
			 practices (consistent with subsection (a)) for wildfire prevention, wildfire
			 response, and watershed protection in the wilderness areas.
				(2)State and local
			 officials to carry out the management practices described in paragraph
			 (1).
				(c)AdministrationNot later than one year after the date of
			 the enactment of this Act, to ensure a timely and efficient response to
			 wildfires in the Cucamonga, Sheep Mountain, and San Gabriel Wilderness Areas,
			 the Secretary shall carry out the following measures:
				(1)The Secretary
			 shall establish agency approval procedures (including delegations of authority,
			 as appropriate, to the Forest Supervisor, District Manager, Incident Commander,
			 or other agency officials) for responding to wildfires.
				(2)The Secretary
			 shall enter into agreements, as appropriate, with State and local firefighting
			 agencies to carry out measures for wildfire prevention and response.
				(d)Funding
			 prioritiesNothing in this Act limits funding for fire and fuels
			 management in the Cucamonga, Sheep Mountain, and San Gabriel Wilderness
			 Areas.
			7.Maintenance of
			 Angeles and San Bernardino National Forests
			(a)Assessment of
			 maintenance backlogNot later than one year after the date of the
			 enactment of this Act, the Secretary of Agriculture shall assess the backlog in
			 the Angeles and San Bernardino National Forests in—
				(1)preventive
			 wildfire management activities, including fuels reduction;
				(2)maintenance of
			 recreational areas, including the upkeep of signage for recreational areas and
			 trails; and
				(3)restoration of the
			 levels of access to and availability of recreational facilities and trails to
			 at least the levels that existed immediately before the Station Fire in August
			 2009.
				(b)Elimination of
			 maintenance backlogAs soon
			 as practicable after the Secretary of Agriculture has assessed the backlog
			 under subsection (a), the Secretary shall carry out measures to eliminate the
			 backlog assessed under subsection (a), focusing on the restoration described in
			 paragraph (3) of such subsection.
			8.Completion of
			 wild and scenic rivers studiesNot later than two years after the date of
			 the enactment of this Act, the Secretary of Agriculture shall complete and
			 submit to Congress the studies, undertaken before the date of the enactment of
			 this Act and uncompleted as of such date, regarding the potential addition of
			 portions of the San Gabriel River (East, West, and North Forks), San Antonio
			 Creek, and Middle Fork Lytle Creek in California to the national wild and
			 scenic rivers system instituted by the Wild and Scenic Rivers Act (16 U.S.C.
			 1271 et seq.). Such studies shall include information about the effect of each
			 proposed addition on the following:
			(1)Valid existing
			 rights of owners of property adjacent to such rivers, including owners of
			 cabins on leased property, and their access to and use of such rivers,
			 including their use of pump systems.
			(2)Other uses of such
			 rivers, including the operation of dams.
			(3)Sediment
			 management operations for reservoirs.
			(4)Valid existing
			 water rights and easements in such rivers.
			(5)Use of and access
			 to existing roadways, bridges, and trails, including the extent to which an
			 existing roadway, bridge, or trail may be maintained or improved.
			(6)Construction of
			 new roadways, bridges, and trails.
			(7)Implementation of
			 future projects, including any delays that may be caused by environmental
			 documentation required as a result of the addition.
			9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Agriculture such sums as may
			 be necessary to carry out this Act.
		
